United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                December 12, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-40331
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MARSHALL WAYNE CRAWFORD,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 3:04-CR-4-1
                      --------------------

Before KING, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Marshall Wayne Crawford pleaded guilty to one charge of

possession of five grams or more of cocaine base with the intent

to distribute and was sentenced to serve 150 months in prison.

Crawford appeals his sentence.

     Crawford first argues that his Due Process and Ex Post Facto

rights were violated by the application of an advisory guidelines

scheme to his case pursuant to United States v. Booker, 543 U.S.

220 (2005).    As he concedes, this argument, which is reviewed for

plain error only, is foreclosed.    See United States v. Austin,

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40331
                                -2-

432 F.3d 598, 599-600 (5th Cir. 2005); United States v.

Valenzuela-Quevedo, 407 F.3d 728, 732-33 (5th Cir.), cert.

denied, 126 S. Ct. 267 (2005).

     Crawford also contends that his Fifth and Sixth Amendment

rights were violated by the use of his prior convictions to

calculate his sentence.   Like Crawford’s first argument, this

claim is reviewed for plain error only and, as he concedes, it is

foreclosed.   See Apprendi v. New Jersey, 530 U.S. 466, 489-90

(2000); Almendarez-Torres v. United States, 523 U.S. 224, 235

(1998).   The judgment of the district court is AFFIRMED.